                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY MATTHEWS,

                      Petitioner,

       v.                                                           CIVIL ACTION
                                                                      NO. 13-466
NORRISTOWN STATE HOSPTIAL, et al,

                      Respondents.


                                        ORDER

       AND NOW, this 5th        day of November, 2019, upon careful and independent

consideration of the petition for writ of habeas corpus, the Response and Supplemental

Response in related case 13-218 and after review of the Report and Recommendation of

United States Magistrate Judge Henry S. Perkin, and with no objections being filed

thereto, it is hereby ORDERED as follows:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. The petition for writ of habeas corpus is DISMISSED without an evidentiary

            hearing; and

       3. There is no probable cause to issue a certificate of appealability.

                                                     BY THE COURT:


                                                     /s/ Jeffrey L. Schmehl
                                                     Jeffrey L. Schmehl, J.
